WiNsnow, C. J.
(concurring). In this case the court held, without dissent as I understand it, that the case was a proper case for a new trial and hence that the order of the *550trial court was right and the question whether relief might be granted to respondent upon his exceptions' when he had taken no appeal was not before us for decision. When that question is fairly presented for decision this court will doubtless meet it fairly and solve it courageously after full consideration and discussion. I know of no reason why any opinion should be expressed upon it until that time, nor do I know of anything in the recent history of this court Avhich should give any one any cause to fear that, when that time comes, any merely technical rule of procedure will be elevated into a vested right or given undue sanctity.